Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.                                                                    
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
       Information Disclosure Statement
The information disclosure statement filed 08/252021 has been fully considered and is attached hereto.
Claim Objections
Claims 2 and 5 are objected to because of the following  lack of antecedent and unintelligible content informalities: 
● In Claim 2, Line 3, “the electronic device” should be changed to read - - an electronic device - -.
● In Claim 5, Line 2, “in a connection” should be changed to read - - a connection - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 and 6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Han et al (US 2018/0204783). 
Regarding Claim 1, Han (In Fig 18) discloses a shield structure (shielding structure, ¶ 80, II. 1-4), comprising: 
a shield frame (1131) electrically conductive (electrically conductive through ground pad 1114) and disposed around an electronic component (1117) 5mounted on a board top face of a circuit board (printed circuit board on which 1117 disposed on), (Fig 18), the shield frame (1131) having 
(i) a lower end positioned toward, and secured to, the board top face to conduct electricity to the circuit board (printed circuit board on which 1117 disposed on), (1131 conduct electricity through ground pad 1114), (Fig 18) and 
(ii) an upper end opened (Fig 18), and positioned across from the lower end (Fig 18); and 
an electrically conductive plate (1137), (¶ 205, II. 1-5) provided to the upper end of the shield frame (1131), (Fig 18), the electrically conductive plate (1137) 
(i) including a thin area thinned across from the electronic 10component (1117) and the shield frame (1131), (Fig 18), and 
(ii) electrically connected to the shield frame (1131) through the thin area (Fig 18).
Regarding Claim 2, Han discloses the limitations of Claim 1, however Han (In Fig 18) further discloses wherein the electrically conductive plate (1137) is a radiating plate (¶ 11, II. 1-6, ¶ 197, II. 1-7, ¶ 198, II. 1-5, ¶ 199, II. 1-8) or a reinforcing plate provided to a 15casing (1010) of the electronic device (electronic device, ¶ 80, II. 1-4) in the shield structure (1130).
Regarding Claim 6, Han discloses the limitations of Claim 1, however Han (In Fig 18) further discloses an electronic device (electronic device, ¶ 80, II. 1-4) in the shield structure (shielding structure, ¶ 80, II. 1-4), (Fig 18). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Han in view of Shim (US 2017/0142823).
	Regarding Claim 3, Han discloses the limitations of Claim 1, however Han does not disclose wherein the electrically conductive plate includes a board-side-face opposing portion positioned across from one of board side faces of the circuit board, and 20the shield frame has a side end opened, and positioned across from the board-side-face opposing portion, the side end being connected to the board-side-face opposing portion.
	Instead Shim (In Fig 6B) teaches wherein the electrically conductive plate (333), (¶ 94, II. 19-22) includes a board-side-face opposing portion (portion of 333 facing side face of 170) positioned across from one of board side faces (side face of 170) of the circuit board (170), and 20the shield frame (331) has a side end (side end of 331) opened, (Fig 6B), and positioned across from the board-side-face opposing portion (portion of 333 facing side face of 170), (Fig 6B), the side end (side end of 331) being connected to the board-side-face opposing portion (portion of 333 facing side face of 170), (Fig 6B).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Han with Shim with the electrically conductive plate including a board-side-face opposing portion positioned across from one of board side faces of the circuit board and the shield frame having a side end opened and positioned across from the board-side-face opposing portion and the side end being connected to the board-side-face opposing portion to benefit from covering the electronic components and shielding the electromagnetic waves generated by the electronic components which may be harmful to the human body, and may act as noise against a device that is vulnerable to the electromagnetic waves, while covering side surfaces of printed circuit board which may allow the electromagnetic waves to escape (Shim, ¶ 3, II. 7-13, ¶ 6, II. 10-12).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Han in view of Lai (US 2017/0367175).
Regarding Claim 4, Han discloses the limitations of Claim 1, however Han does not disclose wherein the shield structure further comprising a conductive flexible member provided to a connection electrically connecting the shield 25frame and the electrically conducting plate together.
Instead Lai (In Fig 2) teaches wherein the shield structure (EMI shield structure, ¶ 6, II. 1-4) further comprising a conductive flexible member (121b, flexible adhesive, ¶ 32, II. 1-3) provided to a connection electrically connecting the shield 25frame (120) and the electrically conducting plate (121a) together (¶ 24, 1-4), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Han with Lai with the shield structure comprising a conductive flexible member provided, electrically connecting the shield frame and the electrically conductive plate to benefit from adhering heat dissipation element smoothly to the center region of the chip where heat is generated  with soft and flexible adhesive layer, providing better compliance and thereby better heat dissipation efficiency (Shim, ¶ 32, II. 1-9).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Han in view of Shimizu (US 5,055,914) prior art.
Regarding Claim 5, Han discloses the limitations of Claim 1, however Han does not disclose wherein in a connection electrically connecting the shield frame and the electrically conductiveAttorney Docket No.: US84634 19X00349-OUS15 plate together, the upper end of the shield frame is inserted in a clearance formed in the electrically conductive plate, and the shield frame is fixed in the clearance with solder or a conductive adhesive.
Instead Shimizu (In Fig 6) prior art teaches wherein in a connection electrically connecting the shield frame (13) and the electrically conductiveAttorney Docket No.: US84634 19X00349-OUS15plate (15a), (metal cap 13 soldered to substrate 12 by solder frame 14, and soldered to meta heat sink 15a is considered as electrically conductive) together, the upper end of the shield frame (13) is inserted in a clearance (clearance within which 16b is disposed in) formed in the electrically conductive plate (15a), and the shield frame (13) is fixed in the clearance with solder (16b) or a conductive adhesive (Fig 6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Han with Shimizu prior art with  a connection electrically connecting the shield frame and the electrically conductive plate together and with upper end of the shield frame being inserted in a clearance formed in the electrically conductive plate and fixed in the clearance with solder to benefit from directly mounting heatsink on the semiconductor element so as to improve the heat radiating efficiency an hermetically seal and miniaturize the semiconductor device as a whole (Sugimoto, US 4,698,663, Col 1, II. 33-38).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Heatsink Package for Flip-Chip IC US 4,698,663 High-Frequency Module US 2015/0289419, Semiconductor Device and Method of Forming EMI Shielding Layer with Conductive Material Around Semiconductor Die US 2011/0298101, Semiconductor Package and Method of Manufacturing the Same US 2015/0333017. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835